PER CURIAM:
James Riffin appeals a district court order dismissing the action and remanding it to state court because Riffin’s notice of removal was untimely. We dismiss the appeal for lack of jurisdiction.
“An order remanding a case to the State court from which it was removed is not renewable on appeal.... ” 28 U.S.C. § 1447(d). The Supreme Court has made clear that a remand order based on untimely removal is not appealable. Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 126-28, 116 S.Ct. 494, 133 L.Ed.2d 461 (1995); see also Wilkins v. Rogers, 581 F.2d 399, 403 (4th Cir.1978) (a district court’s order finding that the notice of removal is not timely filed is not reviewable on appeal).
Accordingly, the appeal is dismissed for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.